Case: 4:19-cr-00206-RLW Doc. #: 39 Filed: 12/11/19 Page: 1 of 2 PageID #: 145



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI


 UNITED STATES OF AMERICA                             )
                                                      )
                Plaintiff,                            )
                                                      )
                                                      ) Case No. 4:19CR00206 RLW
                vs.                                   )
                                                      )
                                                      )
 TIMOTHY BLASSINGAME                                  )
                                                      )
                Defendant.                            )
                                                      )


 DEFENDANT’S OBJECTIONS TO PRESENTENCE INVESTIGATION REPORT

        Comes now Defendant, Timothy Blassingame, by and through his attorney Levell

 D. Littleton and pursuant to Rule 32(f) objects to the following paragraphs in the Pre-

 Sentence Investigation Report:


 PART A: THE OFFENSE

        Paragraph 13 –The Offense Conduct. Defendant Blassingame objects to the

 language in Paragraph 13, where it reads that Defendant Blassingame “pointed a firearm

 at the victim and told him to get out of the car”. Defendant Blassingame submits that the

 facts, as set out in his plea agreement that Andre King approached the victim and pointed

 a firearm at him and told him to get out of the vehicle, are the agreed upon facts by the

 parties and the appropriate facts regarding relevant conduct pursuant to USSG §1B1.3.


        Wherefore, Defendant prays that the court grant his objections as set out as above

 and amend the PSR accordingly, and for any other orders this court deems meet and just.
Case: 4:19-cr-00206-RLW Doc. #: 39 Filed: 12/11/19 Page: 2 of 2 PageID #: 146



                                             Respectfully submitted,



                                             /s/ Levell D. Littleton
                                             LEVELL D. LITTLETON         #49158MO
                                             Attorney for Defendant
                                             1221 Locust, Suite 310
                                             St. Louis, MO 63103
                                             Telephone: (314) 231-3168
                                             Fax:           (314) 231-4072
                                             Email: levelllittleton@cs.com




                             CERTIFICATE OF SERVICE

        A copy of the foregoing was sent via the Court’s ECF system this 11th day of
 December 2019 to: Assistant United States Attorney Paul D’Agrosa at his address of
 record



                                                           /s/ Levell Littleton
